Response to Arguments

    PNG
    media_image1.png
    769
    436
    media_image1.png
    Greyscale
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive.  Specifically, the clarifying amendments including “said heat pipe includes a heat absorbing portion and a heat dissipating portion, wherein said heat dissipating portion includes a bulb that is enlarged relative to said heat absorbing portion” appears to distinguish the claims from the previously applied prior art. However, after further limited searching and consideration under the AFCP program, additional prior art which is considered extremely relevant to the claim amendments has been discovered.  
Specifically, Lee (US Pub 2011/0114081 newly cited) teaches a similar electrochemical device including heat pipes 26 which are placed in a groove of a heat exchanger 21 and the desirability for the heat pipes 26 to have bulbs 30 which are enlarged relative to the heat absorbing portions in the middle of the heat pipes in order the increase heat transfer in the heat exchanger (see paragraph [0030], figure 1 included here) in a manner which could obviate the claim amendments.
Therefore, as the amendments do not undoubtedly make the claims allowable over the entire prior art, the amendments cannot be entered and the claims remain rejected as previously applied as further searching and consideration which is not possible under the limited amount of time available under the AFCP program is necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723